DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “useful” in claim 20 is a relative term which renders the claim indefinite. The term “useful” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-12, 14 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichenauer (US 2003/0173544).
Eichenauer discloses a stabilizing composition comprising (a) a sterically hindered phenolic antioxidant, preferably 2,2’-methylene-bis-(6-tert-butyl-4-methylphenol) (b) inorganic salt of hypophosphorus acid, preferably sodium hypophosphite (p. 3, [0037]), (c) organic phosphorus-containing stabilizer, preferably tris-(2,4-di-tert-butylphenyl) phosphite (p. 3, [0039]), and (d) sulfur-containing component, preferably dilauryl thiodipropionate and distearyl dithiopropionate (p. 3, [0040]).  Eichenauer discloses the addition of 0.5-5 parts of the stabilizing composition to 100 parts by weight of the polymer (p. 3, [0050]).  Eichenauer discloses the polymers to include polystyrene, polyacrylate, polybutadiene, rubbers, etc. (p. 3, [0043]), where the stabilized polymer composition can be used to prepare molded articles (p. 1, [0003]).
Claims 1-4, 8-12, 14 and 17-21 are anticipated by Eichenauer as the stabilizing composition does not contain any other components other than those listed above.

Claims 1-4 and 8-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU 2226537.
RU ‘537 exemplifies preparing a polyester composition comprising a mixture of 0.2 g Irganox 1010, 0.7 g Irgafos TNPP and 0.1 g NaH2PO2, which is 0.1%, 0.35% and 0.05 wt% of the polymer mass (pp. 7-8, [0047]-[0052], Example 7).  Irganox 1010 meets applicants’ phenolic antioxidant, and is also known in the art as tetrakis[methylene(3,5-di-tert-butyl-4-hydroxyhydrocinnamate)]methane (CAS 6683-19-8).  Irgafos TNPP is described as trinonylphenylphosphite, which meets applicants’ organic phosphite antioxidant. and NaH2PO2 is sodium hypophosphite, which meets applicants’ inorganic phosphite antioxidant.  No other components are present in this mixture.
RU ‘537 anticipates instant claims 1-4, 8, 10-12, 17-19 and 21.
As to claims 9, 13 and 22, RU ‘537 discloses the mixture as comprising pentaerythritol tetrakis (3,5-ditertbutyl-4-hydrophenyl)propionate, trinonylphenylphosphite or tri(2,4-di-tert-butyl-phenyl)phosphite, and sodium or calcium salt of hypophosphorus acid.  
As to claim 20, RU ‘537 discloses the polyester composition as suitable for preparing insulating polymeric materials in electrical engineering, mechanical engineering, fiber optics, etc. (p. 1, [0001]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenauer (US 2003/0173544), as applied above to claims 1-4, 8-12, 14 and 17-21.
Eichenauer anticipates instant claims 1-4, 8-12, 14 and 17-21, as described above and applied herein as such, as Eichenauer discloses stabilizing a polymeric composition with a blend of (a) a sterically hindered phenolic antioxidant, preferably 2,2’-methylene-bis-(6-tert-butyl-4-methylphenol) (b) inorganic salt of hypophosphorus acid, preferably sodium hypophosphite (p. 3, [0037]), (c) organic phosphorus-containing stabilizer, preferably tris-(2,4-di-tert-butylphenyl) phosphite (p. 3, [0039]), and (d) sulfur-containing component, preferably dilauryl thiodipropionate and distearyl dithiopropionate (p. 3, [0040]).  
As to claims 5-7, Eichenauer does not disclose the sodium or calcium salt of hypophosphorus acid as anhydrous, hydrated or as a monohydrate; however, sodium hypophosphite is well known in the monohydrate form and the anhydrous form.  Therefore, choosing the anhydrous or the hydrated form is prima facie obvious.
As to claim 13, Eichenauer teaches tetrakis[methylene-3-(3,5-di-tert-butyl-4-hydroxyphenyl)-propionate as another suitable phenolic antioxidant (p. 2, [0024]).  This antioxidant is also known in the art as tetrakismethylene (3,5-di-t-butyl-4-hydroxyhydrocinnamate) methane.  Preparing a stabilizer composition comprising tetrakismethylene (3,5-di-t-butyl-4-hydroxyhydrocinnamate) methane, sodium hypophosphite and tris-(2,4-di-tert-butylphenyl) phosphite is prima facie obvious.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over RU 2226537, as applied above to claims 1-4 and 8-22.
RU ‘537 anticipates instant claims 1-4 and 8-22, as described above and applied herein as such, as RU ‘537 discloses an antioxidant mixture of pentaerythritol tetrakis (3,5-ditertbutyl-4-hydrophenyl)propionate, trinonylphenylphosphite or tri(2,4-di-tert-butyl-phenyl)phosphite, and sodium or calcium salt of hypophosphorus acid.  
RU ‘537 does not disclose the sodium or calcium salt of hypophosphorus acid as anhydrous, hydrated or as a monohydrate; however, sodium hypophosphite is well known in the monohydrate form and the anhydrous form.  Therefore, choosing the anhydrous or the hydrated form is prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/           Primary Examiner, Art Unit 1766